DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1-34 are currently pending.
Priority:  This application is a CON of PCT/US2019/054668 10/04/2019
PCT/US2019/054668 has PRO 62/811,067 02/27/2019
PCT/US2019/054668 has PRO 62/741,891 10/05/2018.
IDS:  The IDS dated 4/8/21 considered.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-34 are rejected under 35 U.S.C. 103 as being unpatentable over EMA (EMA assessment report Ongentys (Opicapone) 2016, pp. 1-140. Retrieved from: https://www.ema.europa.eu/en/documents/assessment-report_en_pdf, retrieved on 2020-01-07; .
Regarding claim 1, EMA teaches the administration of a therapeutically effective amount of opicapone to a patient in need thereof (p. 5: “Ongentys is indicated as adjunctive therapy to preparations of levodopa/benserazide or levodopa/carbidopa in adult patients with Parkinson’s disease and motor fluctuations.”) including in regulatory approval studies for treatment with doses of 25 mg and 50 mg (p. 8-9: micronized, p. 136-140).  EMA does not specifically teach the instant claim elements of “wherein the patient is also being administered a therapeutically effective amount of a CYP2C8 substrate”, “wherein the therapeutically effective amount of the CYP2C8 substrate is not adjusted …” and “wherein the CYP2C8 substrate is repaglinide”.  However, EMA does teach (p. 28-29):
In a single dose study with co-administration of 25 mg Opicapone, Opicapone (CYP2C8 inhibitor) increased the rate (maximum observed plasma concentration [Cmax]) of repaglinide (CYP2C8 substrate) exposure by 1.3-fold in a healthy subject drug-drug interaction study following 25 mg Opicapone. The study is not considered adequate as it was single dose (without accumulation of metabolites that also inhibit CYP2C8) and utilised half the recommended therapeutic dose of the drug. However as co-administration with CYP2C8 substrates, at Cmax for opicapone is unlikely, a warning is judged to be sufficient for the SmPC.
From data captured with co-administered drugs in phase 3 study patients there was no evidence of interaction of Opicapone with commonly utilised drugs in these patients … .

which one of ordinary skill in the art would have considered as indicating a warning would be sufficient when co-administration of repaglinide with opicapone.    The conclusion is supported by the phase 3 clinical studies cited by EMA (p. 29) as well as Loureiro:
When the 99.9% binding of opicapone to human serum proteins is considered, the 1.55 μg/ml Cmax in humans receiving 50 mg/day of opicapone equates to 0.002 μg/ml of unbound material. This is 225-fold iower than the lowest IC50 against transporters (OATP·J 81, OATP1 B3) and metabolic enzymes {CYP2C8 and CYP2C9) measured in the present study. As such, the observed in vitro effect upon these biological targets is highly unlikely to have any clinical impact.


	Regarding claim 2, parallel to claim 1 but differing by “the patient is to begin treatment with a therapeutically effective amount of a CYP2C8 substrate” of repaglinide.  As with claim 1, one of ordinary skill in the art would have understood that opicapone treatment could continue with repaglinide and arrived at the claimed invention before the effective filing date. 
Regarding claim 3, parallel to claim 1 but differing by “treating Parkinson’s disease and a disease or disorder treatable by a drug which is metabolised by CYP2C8” (repaglinide).  As with claim 1, one of ordinary skill in the art would have understood that opicapone treatment could continue with repaglinide and arrived at the claimed invention before the effective filing date. 
Regarding claim 4 depending from claim 1, wherein the opicapone is administered in a microparticulate formulation one of ordinary skill in the art would have utilized the micronized formulation taught by EMA and arrived at the claimed invention before the effective filing date. 
Regarding claim 5 depending from claim 1, wherein the patient is administered 25 mg of a pharmaceutically acceptable salt and/or isotopic variant of opicapone once daily one of ordinary skill in the art would have reasonably considered the doses utilized in the studies taught by EMA and arrived at the claimed invention before the effective filing date. 
Regarding claim 6 depending from claim 5, wherein the patient is administered 25 mg opicapone once daily one of ordinary skill in the art would have reasonably considered the doses utilized in the studies taught by EMA and arrived at the claimed invention before the effective filing date. 
Regarding claim 7, wherein the patient is administered 50 mg opicapone, or a pharmaceutically acceptable salt and/or isotopic variant thereof, once daily one of ordinary skill in the art would have reasonably considered the doses utilized in the studies taught by EMA and arrived at the claimed invention before the effective filing date. 
further comprising informing the patient or a medical care worker that administration of the COMT inhibitor to a patient who is also taking a CYP2C8 substrate results in no increase in the CYP2C8 substrate exposure as compared with administration of the CYP2C8 substrate to a patient who is not being administered the COMT inhibitor, one of ordinary skill in the art would have reasonably considered the indication of EMA of “co-administration with CYP2C8 substrates, at Cmax for opicapone is unlikely, a warning is judged to be sufficient” and arrived at the claimed invention before the effective filing date. 
Regarding claim 9, further comprising informing the patient or a medical care worker that administration of the COMT inhibitor a patient who is also taking a CYP2C8 substrate may result in no increased risk of one or more exposure-related adverse reactions than administration of the CYP2C8 substrate to a patient who is not being administered the COMT inhibitor, one of ordinary skill in the art would have reasonably considered the indication of EMA of “co-administration with CYP2C8 substrates, at Cmax for opicapone is unlikely, a warning is judged to be sufficient” and arrived at the claimed invention before the effective filing date. 
Regarding claims 10-13 wherein the movement disorder is Parkinson's disease, EMA teaches the administration of a therapeutically effective amount of opicapone to a patient with Parkinson’s disease (p. 5) which one of ordinary skill in the art would have reasonably considered and arrived at the claimed invention before the effective filing date. 
Regarding claims 14-17 wherein the method further comprises the step of administering L-DOPA and an AADC inhibitor to the patient either concomitantly or sequentially with the opicapone, EMA teaches “Concomitant administration of opicapone with levodopa/DDCI improved motor performance” in subjects with Parkinson’s disease (p. 43) which one of ordinary skill in the art would have reasonably considered and arrived at the claimed invention before the effective filing date. 
Regarding claims 18-19 wherein the method further comprises the step of administering L-DOPA and an AADC inhibitor to the patient separately with the opicapone, EMA teaches 
Regarding claims 20-21 wherein the method further comprises the step of monitoring the patient for one or more exposure-related adverse reactions related to the administration of the L-DOPA and further comprising reducing the amount of the L- DOPA based on the patient's ability to tolerate one or more of the exposure-related adverse reactions, EMA teaches “decrease the daily dose of L-DOPA” based on subject response to opicapone (p. 36) which one of ordinary skill in the art would have reasonably considered and arrived at the claimed invention before the effective filing date.
Regarding claims 22-25 relating to the dosing schedule, EMA teaches the ADME analysis (p. 26-32) including reporting the half life and therapeutic concentration which one of ordinary skill in the art would have reasonably considered, incorporated into dosing an individual patient – considered routine optimization - and arrived at the claimed invention before the effective filing date.
Regarding claims 26-31 EMA teaches orally administering an opicapone capsule (p. 8) with or without food (p. 26: food had no significant impact on efficacy) which one of ordinary skill in the art would have reasonably considered, incorporated into dosing an individual patient – considered routine optimization - and arrived at the claimed invention before the effective filing date.
Regarding claims 32-34 EMA teaches the CYP2C8 substrate is repaglinide (p. 28-29) which one of ordinary skill in the art would have reasonably considered and arrived at the claimed invention before the effective filing date.

Conclusion
The claims are not in condition for allowance.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639